Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	*   *   *   *   *   *

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, & 5-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Last 2021/0308592.
	Last shows a stuffed toy which includes a housing, a speaker 614, a battery, a microphone, a memory for recorded sounds, and a wireless communication module (paragraph 0069, 0105). There are pressure sensors 602, which would inherently have a predefined threshold. There is a USB charging port (paragraph 0091). There may be a wired input (paragraph 0045). There is software to pair the toy to an external device, and select recorded music. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Last et al in view of Huyek et al 2014/0206253.
	Last shows the toy in communication with an external device which appears to be a laptop computer. The computer would be heavy and difficult to carry around. A smaller electronic device would be desired. For example, Huyek shows that a stuffed toy may be in communication with a smartphone. The smartphone would be easier to carry around so would be an obvious addition to the toy of Last.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Last et al in view of Fong et al 2014/0206254.
	It is not clear if the toy of Last includes LED lights. LEDs would add play value to the toy. For example, Fong shows that a stuffed toy may include LEDs that are activated with the speaker (claim 26). These LEDs would be an obvious addition to the toy of Last.

Claim(s) 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Last et al in view of Copeland et al 2014/0256213.
	Last shows the toy with pressure sensors, but it is not clear if the pressure is measured. A sensor which measures pressure would be desired so the toy will only play a sound when the toy is pressed firmly. For example, Copeland shows that a toy may include a speaker to play a sound, and a sensor that activates the speaker only above a threshold pressure (paragraph 0007, 0008). This pressure sensor would be an obvious addition to the toy of Last.
	*   *   *   *   *   *

Claims 19-20 are allowed.
	We are not aware of any prior art method of using a stuffed toy which includes using a software application on a remote device to enable a microphone on the stuffed toy; capturing the sound of an engagement with the toy; and playing the sound via a speaker of the toy, as claimed.

	*   *   *   *   *   *

This letter was prepared by Examiner John Ricci, who can be reached at:

Voice: 571-272-4429

Fax: Use 571-273-8300 for papers to be delivered directly to the mail room, like formal amendments and responses, change of address, power of attorney, petitions.
Use 571-273-4429 for papers to be delivered directly to the Examiner, like informal or proposed responses for discussion, or notes in preparation for an interview.

PTO main desk: 800-786-9199.

Visit our Web site at www.uspto.gov.







/JOHN A RICCI/Primary Examiner, Art Unit 3711